t c memo united_states tax_court paul k hanashtro petitioner v commissioner of internal revenue respondent docket no filed date bruce eb gardner for petitioner melinda williams peter reilly and john q walsh for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on petitioner's motion to dismiss for lack of jurisdiction ’ petitioner contends that the notices of unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure deficiency at issue in this case are invalid and or that the notices of deficiency were rescinded before the filing of the petition as discussed in greater detail below we will deny petitioner's motion to dismiss however we will dismiss for lack of jurisdiction and strike the allegations in the petition pertaining to the taxable_year background paul k hanashiro petitioner failed to file timely federal_income_tax returns for and on date respondent mailed separate notices of deficiency to petitioner determining deficiencies in and additions to his federal income taxes for and as follows additions to tax_year deficiency sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure as of the date of mailing of the notices of deficiency respondent had prepared a total of three examination reports regarding petitioner's tax_liability for and on date respondent prepared separate examination reports for and the examination_report for lists a balance due of dollar_figure comprising tax of dollar_figure deficiency of dollar_figure less prepayment_credits of dollar_figure the deficiencies determined for and are consistent with these examination reports interest of dollar_figure and an estimated_tax penalty of dollar_figure the examination_report for lists a balance due of dollar_figure comprising tax of dollar_figure deficiency of dollar_figure less prepayment_credits of dollar_figure interest of dollar_figure and an estimated_tax penalty of dollar_figure a third examination_report dated date which included the proposed disallowance of the prepayment_credits allowed in the earlier examination reports for and states that petitioner owes balances of dollar_figure dollar_figure and dollar_figure for taxes interest and estimated_tax penalties for and respectively in late date counsel for petitioner wrote to nancy l jones at respondent's kansas city service_center to request that the notices of deficiency for and be withdrawn on the grounds that the notices were arbitrary and inaccurate ms jones was listed as the person to contact in the notices of deficiency on date petitioner filed a tax_return for in which he claimed a refund of dollar_figure on date counsel for petitioner wrote to revenue_agent tom spolrich in chicago who had recently contacted petitioner to request the withdrawal of the notices of deficiency for and on date petitioner filed tax returns for and claiming refunds of dollar_figure and dollar_figure respectively in a letter to petitioner dated date revenue_agent john mayer stated the purpose of this letter is to inform you that your case has been changed from statu sec_24 day to statu sec_12 under examination if you have any questions you can reach me at telephone number omitted on date counsel for petitioner wrote to revenue_agent mayer as follows this letter concerns my request for the irs to withdraw the notices of deficiency dated date for the and tax years as you may be aware on date i wrote nancy l jones in the kansas city service_center requesting that the notices of deficiency be withdrawn however to date i have not receive a response to my correspondence your letter dated date suggests the status of the above referenced tax returns have been changed from statu sec_24 day to statu sec_12 under examination but does not address my concerns regarding the withdrawal of the deficiency notices enclosed you should find a copy of my letters to ms jones and the respective deficiency notices it is my understanding that each deficiency_notice will be drawn sic no later than monday date i will need written confirmation that the notices have been officially withdrawn to avert filing a petition with the u s tax_court to protect the interests of my client on date pincite p m counsel for petitioner hand- delivered a petition for redetermination to the court's petitions section the petition although contesting petitioner's tax_liability for and states that no notice_of_deficiency was issued to petitioner for at the time the petition was filed petitioner resided in chicago illinois on date following an examination of petitioner's late-filed tax returns for and respondent issued an examination_report which states that petitioner is entitled to refunds of dollar_figure dollar_figure and dollar_figure for and respectively on date revenue_agent mayer executed form_8626 agreement to rescind notice_of_deficiency covering the notices of deficiency for and and sent a copy of the form_8626 to counsel for petitioner for his signature by letter dated date counsel for petitioner responded as follows this letter concerns the agreement to rescind notice_of_deficiency form for tax years and this letter also concerns why we will not execute the form_8626 we received today via facsimile when you called pincite pm est on june 9th you were informed that u s tax_court petitions were filed at approximately pm earlier that day you were also informed that rescission of the notices was no longer necessary based on our agreement of june 1st you stated all the tax_deficiency notices would be withdrawn by june 8th on june 5th i informed you that your letter changing the status of this case from days to examination did not address my concerns on june 8th i did not hear from you regarding withdrawing the tax_deficiency notices accordingly on june 9th i filed u s tax_court petitions covering the tax years and a review of the form_8626 received on june 11th prohibits execution if a u s tax_court petition contesting the deficiencies has already been filed accordingly we can not execute the form_8626 in good_faith since we have already filed the petitions fn ref omitted on date petitioner filed an amended petition which includes allegations that the notices of deficiency for and are invalid petitioner subsequently filed a motion to dismiss for lack of jurisdiction arguing that the notices of deficiency for and are invalid and the notices were rescinded by oral agreement before the filing of the petition respondent filed an objection to petitioner's motion to dismiss respondent's objection included the allegation that the court lacks jurisdiction over the taxable_year on the ground that no valid notice_of_deficiency had been issued to petitioner for that year at the time that the petition was filed a hearing in this case was conducted at the court's motions session in washington d c counsel for both parties appeared at petitioner seeks to have the notices of deficiency declared invalid or rescinded to avoid having his claim_for_refund for barred by the so-called 2-year look-back rule prescribed in sec_6512 b b see 516_us_235 the tax_court lacks jurisdiction to award a refund of taxes made more than years before the date of mailing of a notice_of_deficiency if on the date that the notice_of_deficiency is mailed the taxpayer has not filed a tax_return for that year the hearing and offered argument in support of their respective positions discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail pursuant to sec_6213 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency at a minimum the notice must indicate that the commissioner has determined a deficiency in tax in a definite amount for a particular taxable_year and that the commissioner intends to assess the tax in due course see 88_f2d_650 2d cir 44_tc_382 affd 373_f2d_45 10th cir petitioner contends that the notices of deficiency are invalid on the ground that respondent attached conflicting examination reports to the notices petitioner's contention is similar to an argument that the court addressed in 90_tc_110 in campbell the commissioner mailed a notice_of_deficiency to the taxpayers including a cover letter reciting in standard language that it was a notice_of_deficiency and listing the taxable_year as well as the amounts of the deficiency and additions to tax a notice_of_deficiency waiver form and several pages purportedly explaining the adjustments although the cover letter and the waiver clearly related to the taxpayers the commissioner had inadvertently attached to the notice a seven-page explanation of adjustments for an unrelated taxpayer in response the taxpayers filed a petition and later a motion to dismiss attacking the validity of the notice_of_deficiency see id pincite upon review of the matter we noted that the first two pages of the deficiency_notice clearly referred to the taxpayers as the subjects of the notice while the explanation of adjustments may have caused confusion there was no indication in the notice that the commissioner failed to consider information relating to the taxpayers in making the deficiency determination see id pincite viewing the record as a whole we concluded that the commissioner had determined a deficiency against the taxpayers and inadvertently attached the wrong computational sheets to the notice_of_deficiency see id accordingly we denied the taxpayers' motion to dismiss as in campbell v commissioner supra the notices of deficiency in question include standard cover letters listing the years deficiencies and additions to tax in dispute there is no question that the notices of deficiency pertain to petitioner's tax_liability although the conflicting examination reports that were purportedly attached to the notices of deficiency may have caused some confusion we are convinced that the notices of deficiency served to put petitioner on notice that respondent had determined deficiencies in his federal income taxes for and consequently we hold that the notices of deficiency are valid petitioner contends in the alternative that the notices of deficiency were rescinded by oral agreement before the date that the petition was filed the commissioner's authority to rescind a notice_of_deficiency derives from sec_6212 which provides sec_6212 authority to rescind notice_of_deficiency with taxpayer's consent --the secretary may with the consent of the taxpayer rescind any notice_of_deficiency mailed to the taxpayer any notice so rescinded shall not be treated as a notice_of_deficiency for purposes of subsection c relating to further deficiency letters restricted section we observe that at the time that the notices of deficiency were issued the only confusion concerned whether respondent would allow prepayment_credits to petitioner -- - a relating to restrictions applicable to deficiencies petition to tax_court and sec_6512 relating to limitations in case of a petition to tax_court and the taxpayer shall have no right to file a petition with the tax_court based on such notice nothing in this subsection shall affect any suspension of the running of any period of limitations during any period during which the rescinded notice was outstanding in sum sec_6212 authorizes the commissioner with the consent of the taxpayer to rescind any notice_of_deficiency mailed to the taxpayer if a notice_of_deficiency is rescinded the taxpayer has no right to file a petition with the court based on such a notice the record in this case shows that counsel for petitioner requested that the notices of deficiency be rescinded shortly after the notices were issued although the record suggests that respondent's agents were in general agreement that the notices should be rescinded counsel for petitioner insisted that the matter be committed to writing when no written rescission of the notices of deficiency was forthcoming counsel for petitioner filed a petition with the court moreover the day after filing the petition counsel for petitioner notified respondent that rescission of the notices of deficiency was unnecessary because of the filing of the petition the rescission of a notice_of_deficiency requires mutual consent by the commissioner and the taxpayer and such mutual consent must be objectively apparent see powell v commissioner tcmemo_1998_108 the record in this case indicates that petitioner and respondent may have intended to enter into an agreement but had not agreed to rescind the notices of deficiency before the filing of the petition indeed counsel for petitioner made it clear that he would not consider the notices of deficiency to be rescinded unless respondent reduced the agreement to writing when no written_agreement was forthcoming counsel for petitioner filed a petition on petitioner's behalf with the court under the circumstances we hold that the parties did not agree to rescind the notices of deficiency for and our holding on this point is not affected by revenue_agent mayer's date letter stating that petitioner's case had been changed from statu sec_24 day to statu sec_12 under examination see hesse v commissioner tcmemo_1997_333 slattery v commissioner tcmemo_1995_274 returning a case file from the 90-day section to the examination_division for purposes of a conference is not tantamount to a rescission petitioner also argues that he should be permitted to withdraw his petition and then execute the form_8626 that revenue_agent mayer forwarded to him on date however it is well settled that the filing of a timely petition contesting a valid notice_of_deficiency invests the court with jurisdiction to resolve finally the taxpayer's liability for the year in issue see 62_tc_519 a taxpayer may not unilaterally oust the court from jurisdiction see 57_tc_720 because petitioner filed a timely petition in response to valid notices of deficiency we will deny petitioner's motion to dismiss for lack of jurisdiction as a final matter we will dismiss for lack of jurisdiction and strike all allegations in the petition pertaining to petitioner's tax_liability for respondent did not issue a valid notice_of_deficiency to petitioner for and we so hold to reflect the foregoing an order denying petitioner's motion to dismiss for lack of jurisdiction and dismissing this case for lack of jurisdiction and striking the allegations in the petition pertaining to the taxable_year will be issued
